Name: 93/128/EEC: Commission Decision of 26 February 1993 concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  means of agricultural production;  trade policy
 Date Published: 1993-03-02

 Avis juridique important|31993D012893/128/EEC: Commission Decision of 26 February 1993 concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy Official Journal L 050 , 02/03/1993 P. 0029 - 0029COMMISSION DECISION of 26 February 1993 concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy(93/128/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/65/EEC (2) and in particular Article 10 (3) thereof, Whereas during 1992 outbreaks of swine vesicular disease have been declared in the Netherlands and Italy; Whereas swine vesicular disease virus has been isolated and antibodies to the said virus have been detected in pigs sent from the Netherlands to Italy; Whereas since 1991 swine vesicular disease has been endemic in Italy; Whereas the Commission has sent missions to the Netherlands and to Italy to examine the swine vesicular disease situation; Whereas pigs originating from the Netherlands are liable to endanger herds of other Member States in view of trade in live pigs; Whereas swine vesicular disease situation in Italy is liable to endanger the herds of other Member States in view of the trade in live pigs; Whereas the Commission may take, in collaboration with the Member State concerned and pending the meeting of the Standing Veterinary Committee, interim protective measures with regard to animals from a region affected by an epizootic disease, HAS ADOPTED THIS DECISION: Article 1 1. The Netherlands shall not send live pigs from its territory to other Member States; 2. Italy shall not send live pigs from its territory to other Member States. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision shall apply until 1 April 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54.